Opinion issued April 17, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-01046-CV



JULIE ANN ATCHISON RUFFINO,  Appellant

V.

ALLSTATE TEXAS LLOYD'S INC.,  Appellee



On Appeal from the 295th District Court 
Harris County, Texas
Trial Court Cause No. 2003-31978



MEMORANDUM OPINION	Appellant Julie Ann Atchison Ruffino has neither established indigence, nor
paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent), 20.1 (listing requirements for establishing indigence); see also
Tex. Gov't Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2007);
51.941(a) (Vernon 2005), 101.041 (Vernon Supp. 2007) (listing fees in court of
appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Julie Ann Atchison
Ruffino did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of
rule); 42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.